Citation Nr: 1136091	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome with recurrent colon polyps, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a digestive disability, claimed as peptic ulcer disease.

3.  Entitlement to service connection for a digestive disability, claimed as peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  This matter was previously remanded by the Board in October 2008.

The issue of entitlement to service connection for hemorrhoids was raised by the Veteran's November 2005 and December 2009 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of service connection for a digestive disability, claimed as peptic ulcer disease (under a merits analysis) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected irritable bowel syndrome with recurrent colon polyps is severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

2.  By rating decision in February 1986, a claim of service connection for ulcers was denied; the Veteran filed a timely notice of disagreement, but did not complete his appeal by filing a timely substantive appeal. 

3.  Certain evidence received since the February 1986 rating decision is new and goes to an unestablished fact necessary to substantiate his claim of service connection for a digestive disability claimed as peptic ulcer disease. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating (but no higher) for the Veteran's service-connected irritable bowel syndrome with recurrent colon polyps are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.321 and Code 7319 (2010). 

2.  The February 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2002). 

3.  New and material evidence has been received to reopen the claim of service connection for a digestive disability claimed as peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Irritable Bowel Syndrome with Recurrent Colon Polyps

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in September 2003, May 2008 and December 2008.  The appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The notices were all followed by readjudication of the increased rating claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, with regard to the increased rating issue, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and VA reports, have been obtained.  The Veteran has been afforded VA examination to evaluate his disability in this appeal.  The medical evidence includes sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the increased rating issue, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

The present appeal involves the veteran's claim that the severity of his service-connected irritable bowel syndrome with recurrent colon polyps warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of the appeal, the RO has effectively assigned a 30 percent rating for the irritable bowel syndrome with recurrent colon polyps from September 8, 2003.  The Veteran's disability has been rated under the provisions of Diagnostic Code 7319.  A 30 percent rating is the highest rating available under this Code.  It specifically contemplates severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

VA examination in September 2003 documents a history of abdominal pain as well as well as nausea, vomiting, diarrhea, alternating diarrhea and constipation.  A December 2005 private medical report reiterates these symptoms (and also references peptic ulcer disease).  Other medical records clearly show that the irritable bowel syndrome is severe.  It is thus readily clear that the requirements for the 30 percent rating are met.  However, the 30 percent rating is the highest available under Code 7319, and no other diagnostic code appears to be applicable.  Code 7319 is expressly for irritable bowel syndrome.  In other words, there is no higher schedular rating available under the VA rating criteria. 

The Veteran has furnished information regarding the impact of his irritable bowel syndrome on his employment.  The Board remanded the case in October 2008 for the RO to consider extraschedular evaluation under c8 C.F.R. § 3.321.  However, the Court has now offered guidance on the analysis to be used when considering such an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

As noted above, the 30 percent rating is the highest schedular rating available.  However, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The diarrhea, constipation, and more or less constant abdominal distress are fully shown by the evidence.  It is clear that the disability is severe.  However, the provisions of Code 7319 fully and expressly contemplate these symptoms.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  Under the Thun analysis, interference with employment is not considered unless the disability picture does not fit within the schedular rating criteria.  

The Board does note that the medical evidence shows vomiting, nausea, and reflux.  However, there complaints and symptoms are shown to be associated with the Veteran's ulcer disease and would be considered under a separate rating for ulcer disease should service connection be established for such disability.  

II.  New and Material Evidence to Reopen a Claim of Service Connection for Digestive Disability Claimed as Ulcer Disease.

A claim of service connection for ulcer disease was denied by rating decision in February 1986.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case in September 1986.  However, the Veteran did not complete an appeal by filing a timely substantive appeal.  Therefore, the February 1986 rating decision became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for ulcer disease was denied in 1986 on the basis of no ulcer disease shown during service or otherwise related to service.  During the course of the present appeal, the Veteran has advanced a contention that he was told by a medical professional that the ulcer disease is related to his already service-connected irritable bowel syndrome.  As noted above, for purposes of the new and material evidence analysis, the evidence is presumed to be credible.  Accordingly, the Board finds that the ulcer claim has been reopened.  

There is no need to address VCAA compliance at this point since it is contemplated that any VCAA deficiencies will be remedied by the actions directed in the following remand section of this decision. 


ORDER

Entitlement to a rating in excess of 30 percent for irritable bowel syndrome with recurrent colon polyps is not warranted.  To this extent, the appeal is denied. 

New and material evidence has been received to reopen the claim of service connection for digestive disability, claimed as peptic ulcer disease.  To this extent, the appeal is granted, subject to the following  remand directives. 


REMAND

In addition to a direct service connection theory, secondary service connection is also available for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The question of whether the ulcer disease is secondary to the service-connected irritable bowel syndrome is clearly medical in nature, and VA examination with an appropriate opinion is therefore necessary to fully assist the Veteran. 

Additionally, it is not clear if all records related to the disability are of record.  Specifically, there may be outstanding records showing treatment at the Jackson, Mississippi VA Medical Center from 1978 to 1981.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any relevant VA treatment records (not already of record) from the Jackson, Mississippi VA Medical Center, specifically including any records between 1978 and 1981.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After completion of the above, the Veteran should be scheduled for a VA examination in connection with his ulcer claim.  It is imperative that the claims file be reviewed in connection with the examination.  The examiner should clearly report all examination findings and respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current digestive disorder (to include peptic ulcer, GERD, hiatal hernia) was manifested during the Veteran's active duty service or is otherwise causally related to such service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current digestive disorder (to include peptic ulcer, GERD, hiatal hernia) is proximately due to or caused by the service-connected irritable bowel syndrome with recurrent colon polyps?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current digestive disorder (to include peptic ulcer, GERD, hiatal hernia) has been aggravated by the service-connected irritable bowel syndrome with recurrent colon polyps?

A rationale should be furnished for all opinions. 

3.  After completion of the above, the service connection for digestive disability claimed as ulcer disease should be readjudicated under a merits analysis.  If the benefit is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


